                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         SECURITIES AND EXCHANGE
                                  10     COMMISSION,                                       Case No. 17-cv-00223-RS

                                  11                    Plaintiff,
                                                                                           ORDER GRANTING IN PART AND
                                  12             v.                                        DENYING IN PART PLAINTIFF'S
Northern District of California
 United States District Court




                                                                                           MOTION FOR SUMMARY
                                  13     SAN FRANCISCO REGIONAL CENTER                     JUDGMENT
                                         LLC, et al.,
                                  14
                                                        Defendants.
                                  15

                                  16                                          I. INTRODUCTION

                                  17          In this civil enforcement action, the Securities Exchange Commission seeks partial

                                  18   summary judgment in the form of a finding that defendants San Francisco Regional Center, LLC

                                  19   (“SFRC”), and North America 3PL, LLC (“NA3PL, LLC”) violated the federal securities laws.

                                  20   Based on such alleged liability, the SEC further seeks an order requiring NA3PL, LLC and relief

                                  21   defendant Berkeley Healthcare Dynamics, LLC (“BHD, LLC”) jointly and severally to disgorge

                                  22   the sum of $23.9 million, representing ill-gotten gains purportedly netted in the scheme, together

                                  23   with interest. While the motion is unopposed with respect to defendants SFRC and NA3PL, LLC,

                                  24   and has merit, the SEC has not shown that it is entitled to disgorgement in that amount from relief

                                  25   defendant BHD, LLC. Accordingly, the motion will be granted in part, and denied in part.

                                  26
                                  27

                                  28
                                   1                                           II. BACKGROUND

                                   2          As the parties are familiar with the general factual background of this action and its

                                   3   procedural history, those matters will not be recounted here. For purposes of the present motion,

                                   4   the following basic facts are undisputed.

                                   5          Relief defendant BHD, LLC owns a warehouse in Oakland that was originally intended to

                                   6   house one of the EB-5 businesses promoted by defendant Thomas Henderson through defendant

                                   7   SFRC. BHD, LLC, and its warehouse are currently under the management of the Receiver

                                   8   appointed in this action. Although the business was moderately profitable prior to this litigation, it

                                   9   is no longer operating. Ongoing expenses of maintaining the property have been funded through

                                  10   court-approved loans from the general receivership estate to BHD, LLC, to be repaid upon sale of

                                  11   the warehouse.

                                  12          The EB-5 limited partnership associated with the warehouse project was called NA3PL,
Northern District of California
 United States District Court




                                  13   LLP (“the Partnership”).1 The EB-5 investors each contributed $500,000 to the Partnership, plus a

                                  14   $60,000 “syndication fee,” to become limited partners. The Private Placement Memorandum

                                  15   disclosed that the Partnership would not have an ownership interest in the warehouse business or

                                  16   the warehouse itself. Rather, the capital contributions of the 40 limited partners ($20 million)

                                  17   were to be loaned to NA3PL, LLC, which was described as the actual “Job Creating Entity,”

                                  18   under the EB-5 program. (The syndication fees paid by the investors were to go to various

                                  19   purported Partnership expenses.) NA3PL, LLC also was not to own the warehouse. Rather, it

                                  20   would lease the warehouse from BHD, LLC.2

                                  21
                                       1
                                  22    The Partnership is a named defendant in this action and is under the management of the
                                       Receiver. The SEC’s present motion, however, seeks no relief against it.
                                  23   2
                                        The SEC faults defendants for “structuring transactions to deliberately deprive EB-5 investors of
                                  24   ownership interests in real estate purchased with investor funds.” It is far from clear that there was
                                       anything wrongful with structuring the investments as debts rather than equity, presuming the
                                  25   nature of the transactions was disclosed adequately. Intervenors argue EB-5 investors preferred
                                       such arrangements, because it theoretically would lead to earlier repayment of the capital. In any
                                  26
                                       event, the SEC does not press an argument that the structure of the transaction itself violated
                                  27   securities laws.

                                  28
                                                                                                                  CASE NO.   17-cv-00223-RS
                                                                                         2
                                   1          The warehouse was originally purchased by an entity known as Berkeley Healthcare

                                   2   Dynamics, LP (“BHD, LP”), which is not a party here. BHD, LP was owned 99% by its general

                                   3   partner, BHD, LLC, and 1% by a limited partner who was an individual associated with Thomas

                                   4   Henderson. BHD, LLC, in turn, was originally owned 50% by SFRC, and 25% each by

                                   5   Intervenors Chin and Shimamoto. Subsequently Intervenor Bronson obtained a 10% interest,

                                   6   through a reduction in SFRC’s shares.

                                   7          The original warehouse purchase was funded by just under $2.7 million from SFRC, a

                                   8   $100,000 deposit made by Chin individually, and $6.2 million from a lender, Calmwater Capital 3,

                                   9   secured by a mortgage. Just under two years later, title to the warehouse was transferred from

                                  10   BHD, LP to BHD, LLC, in connection with a refinancing. The new lender, East West Bank,

                                  11   allegedly insisted on the transfer from the limited partnership to its general partner, the LLC. The

                                  12   documents described BHD, LLC as the “successor” to BHD, LP, and an exemption from transfer
Northern District of California
 United States District Court




                                  13   tax was claimed on the basis that grantors and the grantees in the conveyance were “comprised of

                                  14   the same parties who continue to hold the same proportionate interest in the property . . . .” At

                                  15   that time, BHD, LLC (through Chin) also executed a promissory note to repay SFRC the

                                  16   approximately $2.7 million it had contributed to the original purchase.3

                                  17          The SEC’s disgorgement claim pursued against NA3PL, LLC and BHD, LLC in this

                                  18   motion has three elements, plus interest. First, the SEC seeks disgorgement of the funds SFRC

                                  19   contributed to the original purchase of the warehouse, based on a showing that those funds

                                  20   actually came from other EB-5 projects. That amount, referenced above as “just under $2.7

                                  21   million” is $2,699,181. Second, SEC asks for disgorgement of an additional $2.7 million it has

                                  22   shown was transferred into BHD, LLC from other entities to cover various expenses.4 Third, and

                                  23
                                       3
                                  24      Intervenors emphasize the assumption of debt to defend the transfer of title between the entities
                                       as a legitimate business transaction. While it does appear there was nothing wrong with the
                                  25   transfer itself, it does not eliminate issues arising from SFRC’s contribution to the original
                                       purchase and the tainted source of those funds.
                                  26
                                       4
                                  27    Intervenors argue some of those monies were appropriately paid from NA3PL, LLC (the
                                       warehouse tenant) to BHD, LLC (the landlord), to reimburse it for various expenses it had
                                  28
                                                                                                                  CASE NO.   17-cv-00223-RS
                                                                                         3
                                   1   most significantly, the SEC seeks “disgorgement” of $17.4 million that it has shown was raised

                                   2   from investors in the Partnership, but which was diverted to SFRC for other uses. Those monies

                                   3   were never in the possession of BHD, LLC. To the extent some of the funds raised by the

                                   4   Partnership did pass through NA3PL, LLC, the $17.4 million is the amount that was never

                                   5   returned to it or provided to the Partnership. Finally, the SEC requests prejudgment interest at the

                                   6   rate specified in 26 U.S.C. § 6621 for tax underpayment.

                                   7

                                   8                                            III. DISCUSSION

                                   9          The SEC’s request for a finding that SFRC and NA3PL, LLC violated the federal

                                  10   securities laws by diverting EB-5 investors funds from the purposes for which they were solicited

                                  11   is unopposed and is well-supported by the record. That portion of the motion is therefore granted.

                                  12   The request for an order of disgorgement against NA3PL, LLC in the amount requested is also
Northern District of California
 United States District Court




                                  13   unopposed and adequately supported, and is granted on that basis. As to BHD-LLC, however, the

                                  14   SEC has not shown it is entitled to “disgorgement” of funds never in the possession of that entity.

                                  15          As the Ninth Circuit has made clear in the context of SEC enforcement actions,

                                  16                  To assert jurisdiction over—and ultimately obtain disgorgement
                                                      from—[parties] as relief defendants, the SEC was required to
                                  17
                                                      demonstrate that [those parties] (1) received ill-gotten funds and (2)
                                  18                  do not have a legitimate claim to those funds.

                                  19
                                       Sec. & Exch. Comm’n v. World Capital Mkt., Inc., 864 F.3d 996, 1004 (9th Cir. 2017) (emphasis
                                  20
                                       added). While it is no defense to an obligation to disgorge that a party no longer has the funds,5
                                  21
                                       the SEC has not shown any legal basis to require an entity—particularly a relief defendant who
                                  22
                                       has not even been charged with wrongdoing—to “disgorge” something it never had. The cases
                                  23

                                  24   incurred that were actually the tenant’s responsibility under the lease. Intervenors have not shown,
                                       however, that there is any factual dispute that those funds came from and/or were commingled
                                  25   with misdirected investor funds, and therefore are subject to disgorgement.
                                  26   5
                                         See id. at 1007, quoting S.E.C. v. Platforms Wireless Int’l Corp., 617 F.3d 1072, 1098 (9th Cir.
                                  27   2010) (“A person who controls the distribution of illegally obtained funds is liable for the funds he
                                       or she dissipated as well as the funds he or she retained.”)
                                  28
                                                                                                                  CASE NO.   17-cv-00223-RS
                                                                                         4
                                   1   offered by the SEC in its motion all reflect the concept that disgorgement applies to something the

                                   2   defendant has actually received. For example:

                                   3
                                                      Once the district court has found federal securities law violations, it
                                   4                  has broad equitable power to fashion appropriate remedies,
                                                      including ordering that culpable defendants disgorge their profits.
                                   5
                                       SEC v. Razmilovic, 738 F.3d 14, 31 (2nd Cir. 2013) (emphasis added).
                                   6

                                   7                  Disgorgement is designed to deprive a wrongdoer of unjust
                                   8                  enrichment.
                                       SEC v. First Pac. Bancorp, 142 F.3d 1186, 1191 (9th Cir. 1998) (emphasis added).
                                   9

                                  10
                                                      Unlike other remedies, disgorgement is not designed to compensate
                                  11                  victims or to punish wrongdoers . . . but is instead meant to deter
                                                      wrongdoing by forcing a defendant to give up the amount he was
                                  12                  unjustly enriched . . . . Disgorgement, in other words, is judicial
Northern District of California
 United States District Court




                                                      vindication of the promise that crime does not pay.”
                                  13
                                       SEC v. Amerindo Investment Advisors Inc., 2014 WL 2112032, at *4 (S.D.N.Y. May 6, 2014)
                                  14
                                       (emphasis added).
                                  15

                                  16          The SEC argues that BHD, LLC can nevertheless be required to “disgorge” monies it

                                  17   never received, given its close relationship to other defendants, the complicated intermingling of

                                  18   funds, overlapping ownership, and similar factors. These theories, which strongly resemble a

                                  19   conspiracy claim and expressly invoke the doctrine of alter-ego, perhaps could gain traction where

                                  20   a party has not been named merely as a relief defendant. In essence, though, the SEC is arguing

                                  21   that BHD, LLC should be treated as if it were a participant in the wrongdoing. Having not

                                  22   pursued such claims against BHD, LLC previously in this litigation, the SEC cannot transform it

                                  23   from a relief defendant to a full defendant in the context of this motion.6

                                  24

                                  25   6
                                          SEC v. First Pac. Bancorp, supra, provides further support for the result here. In that case,
                                       disgorgement was ordered against a primary defendant, the CEO of banking entities alleged to
                                  26   have violated securities laws. The defendant argued he had “received no personal benefit” from
                                  27   the wrongfully-acquired funds. In upholding disgorgement, the Ninth Circuit observed that,
                                       contrary to his argument, the defendant effectively obtained (and retained) the funds by “milking
                                  28
                                                                                                                     CASE NO.   17-cv-00223-RS
                                                                                         5
                                   1                                           IV. CONCLUSION

                                   2          The motion is denied to the extent it seeks to require disgorgement by BHD-LLC of the

                                   3   $17.4 million in diverted investor funds it never received. The motion is otherwise granted. The

                                   4   SEC may submit a proposed order with interest calculations revised accordingly within 14 days of

                                   5   the date of this order. The Intervenors or any party may file any objections to the interest

                                   6   calculations of the proposed order within 3 court days thereafter.

                                   7

                                   8   IT IS SO ORDERED.

                                   9

                                  10   Dated: January 10, 2019

                                  11                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24   the asset,” and “paying himself hundreds of thousands of dollars in salaries, commissions, and
                                       consulting, management and legal fees.” 142 F.3d 1186, 1192. Thus, although the funds in
                                  25   question had not been paid directly to the defendant, disgorgement was appropriate because he had
                                       indirectly received them and “[t]he district court was not required to trace every dollar of the
                                  26   offering proceeds fraudulently retained by [the defendant].” Id. at n. 6. Here, in contrast, the SEC
                                  27   has not shown the $17.4 million even indirectly went to BHD-LLC, and it is not a primary
                                       defendant charged with wrongdoing.
                                  28
                                                                                                                  CASE NO.   17-cv-00223-RS
                                                                                         6
